internal_revenue_service number release date index number ------------------------------------ ------------------------------------- -------------------------------------- in re --------------------------------------------------- ------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------------- id no ----------- ----------------- telephone number ---------------------- refer reply to cc psi b04 plr-133195-13 date august legend taxpayer taxpayer son’s trust daughter’s trust attorney accounting firm year date date dear ----------------- ---------------------- ------------------------ -------------------------------------- --------------------------------------------- --------------------- ------------------------------- ------- --------------------- ----------------------- this letter responds to your personal representative’s letter of date and subsequent correspondence requesting an extension of time under sec_2642 of the internal_revenue_code and sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations to elect under sec_2632 not to have generation-skipping_transfer gst_exemption deemed allocated by sec_2632 to a transfer to a_trust in year on date taxpayer established two irrevocable trusts one for each of her children son’s trust and daughter’s trust and gifted cash to each trust the trusts have gst potential a few days later attorney advised taxpayer and taxpayer by letter dated date to allocate their respective gst_exemption to the gift to daughter’s trust but not to the gift to son’s trust attorney sent copies of the trusts and the date letter to accounting firm taxpayer and taxpayer retained accounting firm to prepare their year form sec_709 united_states gift and generation-skipping_transfer_tax returns on the returns taxpayer and taxpayer elected to treat all gifts in year as made one-half by each pursuant to sec_2513 on taxpayer 2’s return accounting firm did not elect plr-133195-13 under sec_2632 not to have taxpayer 2’s gst_exemption deemed allocated by sec_2632 to the date gift to son’s trust accounting firm sent courtesy copies of taxpayer 1’s and taxpayer 2’s returns to attorney attorney discovered the failure to make the election under ' c for the gift to son’s trust taxpayer died and taxpayer has been appointed executrix of his estate taxpayer as executrix of taxpayer 2’s estate is requesting relief under sec_2642 and sec_301_9100-3 to elect under sec_2632 not to have taxpayer 2’s gst_exemption deemed allocated by sec_2632 to the date gift to son’s trust law and analysis sec_2601 imposes a tax on every gst which is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption amount which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable sec_2631 provides that for purposes of sec_2631 the gst_exemption amount for any calendar_year shall be equal to the basic exclusion amount under sec_2010 for such calendar_year sec_2632 provides that any allocation by an individual of his or her gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual's estate determined with regard to extensions regardless of whether such a return is required to be filed sec_2632 provides that if any individual makes an indirect_skip during such individual's lifetime any unused portion of such individual's gst_exemption shall be allocated to the property transferred to the extent necessary to make the inclusion_ratio for such property zero if the amount of the indirect_skip exceeds such unused portion the entire unused portion shall be allocated to the property transferred sec_2632 provides that an individual-- i may elect to have this subsection not apply to-- i an indirect_skip or ii any or all transfers made by such individual to a particular trust and ii may elect to treat any trust as a gst_trust for purposes of this subsection with respect to any or all transfers made by such individual plr-133195-13 to such trust sec_2632 provides that an election under clause i ii or ii of sec_2632 may be made on a timely filed gift_tax_return for the calendar_year for which the election is to become effective sec_26_2632-1 of the generation-skipping_transfer_tax regulations provides that an allocation of gst_exemption to property transferred during the transferor's lifetime other than a direct_skip is made on form_709 the allocation must clearly identify the trust to which the allocation is made the amount of gst_exemption allocated to it and if the allocation is late or if an inclusion_ratio greater than zero is claimed the value of the trust assets at the effective date of the allocation sec_2642 provides that except as provided in sec_2642 if the allocation of the gst_exemption to any transfers of property is made on a gift_tax_return filed on or before the date prescribed by sec_6075 for such transfer or is deemed to be made under sec_2632 or c -- a the value of such property for purposes of subsection a shall be its value as finally determined for purposes of chapter within the meaning of sec_2001 and b such allocation shall be effective on and after the date of such transfer sec_2642 provides that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 or and an election under sec_2632 or c such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of sec_2642 which was enacted into law on date sec_2642 provides that in determining whether to grant relief the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief the time for making the allocation or election shall be treated as if not expressly prescribed by statute notice_2001_50 2001_2_cb_189 provides that under sec_2642 the time for allocating the gst_exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat any trust as a gst_trust are to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 plr-133195-13 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute under sec_301_9100-1 a regulatory election includes an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in sec_2642 under the provisions of sec_301_9100-3 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that the requirements of ' have been satisfied therefore taxpayer is granted an extension of time of days from the date of this letter to elect under sec_2632 not to have taxpayer 2’s gst_exemption deemed allocated by sec_2632 to the date gift to son’s trust the election will be effective as of date taxpayer 2’s gst_exemption was deemed allocated to the date gift to daughter’s trust by ' c taxpayer should make the election on a supplemental form_709 for year for taxpayer and file the form with the internal_revenue_service cincinnati service center-stop cincinnati ohio taxpayer should attach a copy of this letter to the form except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent plr-133195-13 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely james f hogan james f hogan chief branch passthroughs special industries enclosures copy for sec_6110 purposes
